DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Claim 13 will now read as follows:
	The fuel cell system according to claim 1, wherein:
	an angle of the discharge direction of the one fuel cell stack relative to the vertical downward direction is larger than 0 degrees, and is equal to or smaller than 180 degrees; and
	an angle of the discharge direction of the other fuel cell stack relative to the vertical downward direction is larger than 0 degrees, and is equal to or smaller than 180 degrees.

Response to Amendment

	Currently, the pending Claims are 1-13. The examined Claims are 1-13, with Claims 1-3, 9-10 being amended herein.

Response to Arguments

	Applicant has mainly amended Claims 1-3, 9-10 to each require that the controller is “programmed” to perform its instantly claimed functionality as opposed to being “configured to” perform said functionality.

	Applicant further presents arguments in favor of said amendments versus the prior art of record (namely, the disclosure of Norimoto) (Pages 8-11 of Remarks). In particular, Applicant argues that the “programmed to” amendments regarding the instantly claimed controller constitute structural features of the claimed invention which are neither taught nor suggested by Norimoto (Pages 9-10 of Remarks). In particular, Applicant argues that Norimoto makes no suggestion that control unit (70) is programmed to control the order in which fuel cell stacks (41, 51) start generating power based on which stack has a discharge direction of reaction gas from a discharge manifold which forming a smaller angle with a vertical downward direction after power generation of the stacks is sopped (Page 10 of Remarks). Finally, Applicant argues the none of the other prior art references of record (i.e. Jufuku, Matsuno, Aso, Kizaki, Naganuma) cure the deficiencies of Norimoto (Pages 10-11 of Remarks). 


Allowable Subject Matter

Claims 1-13 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art reference of record relevant to at least independent Claim 1 is Norimoto et al. (JP 2009-259408, using the provided English machine translation for citation purposes). 

Norimoto teaches a fuel cell system (Abstract, [0001]). As illustrated in Figure 1, Norimoto teaches that the system is included in a fuel cell vehicle ([0022]-[0023]). As illustrated in Figure 1, Norimoto teaches that the system comprises a first fuel cell stack (41), wherein the first fuel cell stack receives oxidant (“reaction gas”) for cathode(s) via an inlet and discharges said oxidant via an outlet (“discharge manifold”) (“a first fuel cell stack configured to generate electric power through chemical reaction of reaction gas, the first fuel cell stack having a discharge manifold configured to discharge the reaction gas”) ([0025]-[0026], [0028]). Similarly, Norimoto teaches that the system comprises a second fuel cell stack (51) that is equivalent in terms of structure to the first fuel cell stack, wherein the second fuel cell stack receives oxidant (“reaction gas”) for cathode(s) via an inlet and discharges said oxidant via an outlet (“discharge manifold”) (“a second fuel cell stack configured to generate electric power through chemical reaction of reaction gas, the second fuel cell stack having a discharge manifold configured to discharge the reaction gas”) ([0025]-[0026], [0028]). As illustrated in Figure 1, Norimoto teaches that the system comprises an oxidant supply/discharge mechanism (43) for the first fuel cell stack, wherein said mechanism comprises an air compressor (“a first auxiliary machine used for power generation of the first fuel cell stack”) therein ([0028]). Similarly, Norimoto teaches that the system comprises an oxidant supply/discharge mechanism (53) for the second fuel cell stack, wherein said mechanism comprises an air compressor (“a first auxiliary machine used for power generation of the first fuel cell stack”) therein ([0028]). As illustrated in Figure 1, Norimoto teaches that the system comprises a control unit (70) (“a controller”) which controls operations of the system ([0029]-[0030]). Norimoto teaches that in particular, each component of both the fuel cell vehicle itself and each component of the fuel cell system itself is controlled by the control unit ([0030]). Furthermore, and as previously described, Norimoto teaches that the fuel cell system comprises an oxidant supply/discharge mechanism (43) for the first fuel cell stack which comprises an air compressor therein, and an oxidant supply/discharge mechanism (53) for the second fuel cell stack which also comprises an air compressor therein ([0028]).
However, independent Claim 1 requires, among other things, that the controller is programmed to control operation of the first auxiliary machine and the second auxiliary machine, such that one fuel cell stack of the first fuel cell stack and the second fuel cell stack, of which a discharge direction of the reaction gas discharged from the discharge manifold forms a smaller angle with a vertical downward direction, starts generating power earlier than the other fuel cell stack of the first fuel cell stack and the second fuel cell stack, after power generation of the first fuel cell stack and the second fuel cell stack is stopped. 
Therefore, the “programmed to” language regarding the instantly claimed controller constitute structural features of the claimed invention which are neither taught nor suggested by Norimoto. In particular, Norimoto makes no suggestion that control unit (70) is programmed to control the order in which fuel cell stacks (41, 51) start generating power based on which stack has a discharge direction of reaction gas from a discharge manifold which forming a smaller angle with a vertical downward direction after power generation of the stacks is sopped. Furthermore, none of the other prior art references of record (i.e. Jufuku, Matsuno, Aso, Kizaki, Naganuma) cure the deficiencies of Norimoto. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729